Exhibit 10.58


WAIVER AND THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT




This Waiver and Third Amendment to that certain Loan and Security
Agreement  ("Amendment") is made and effective as of the 1st day of July, 2009
(“Effective Date”) by and between AEROGROW INTERNATIONAL, INC. (“Borrower”),
Jack J. Walker (the “Guarantor”),  Jervis B. Perkins and H. MacGregor Clarke
(collectively, the “Validity Guarantor”)(Borrower, Guarantor and Validity
Guarantor are collectively referred to herein as “Obligors”), and FCC,
LLC  d/b/a First Capital ("Lender").


WHEREAS, Lender and Borrower are parties to a certain Loan and Security
Agreement, dated June 23, 2008, and all amendments thereto (the "Agreement")
pursuant to which Lender makes loans and other extensions of credit to Borrower,
which loans and extensions of credit are secured by security interests upon the
Collateral and guaranteed unconditionally by the Guarantor and Validity
Guarantor; and


WHEREAS, a Default is in existence under the Agreement as a result of Borrower’s
breach of the financial covenants contained in Items 21(a), 21(b) and 21(c) of
the Schedule to the Agreement, in addition to those Defaults described in
Section 2 of the Forbearance Agreement dated January 31, 2009 among Borrower,
Guarantor and Lender (all of the foregoing Defaults are hereinafter collectively
referred to as the “Existing Defaults”), and Borrower has requested
Lender  waive the Existing Defaults; and


WHEREAS, the parties desire to amend the Agreement as hereinafter set forth;


NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.           Definitions.  Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such term in the
Agreement.


2.           Amendment Subject to the conditions set forth below, effective as
of the Effective Date, the Agreement is amended as follows:


(a)           Section 1 of the Agreement is amended by deleting the definition
of “Maximum Loan Amount” in its entirety and inserting the following in lieu
thereof:


                      “Maximum Loan Amount” means $8,000,000.”


(b)   Section 3(a)(i) of the Agreement is amended by  deleting the definition
of  “Base Rate” in its entirety and inserting the following in lieu thereof:


“Base Rate” means, at any time, the greater of (a) the Prime Rate (as defined
below), or (b) LIBOR (as defined below) plus 3.25%.”


(c)   Item 1 of the Schedule of the Agreement is amended by deleting the item in
its entirety and inserting the following in lieu thereof:


1.           Borrowing Base


“Borrowing Base” means, at any time, an amount equal to:


(a)           the lesser of:


(i)           The Maximum Loan Amount, and


(ii)           the sum of:


(A)           85% of the dollar amount of Eligible Accounts; plus
 
Waiver and Amendment - Aerogrow International

--------------------------------------------------------------------------------


 
(B)           the lesser of:


(1)           $5,000,000,


 
(2)
As outlined below, the percentage (%) of the dollar value (determined at the
lower of cost or market value) of Eligible Inventory;



Period (July 2009 through March 2010)
 
%
 
July 2009 through September 2009
    80 %
October 2009 through November 2009
    70 %
December 2009
    65 %
January 2010
    60 %
February 2010 through March 2010
    50 %



Period (April 2010 and thereafter)
 
%
 
December through June of each year
    40 %
July through November of each year
    50 %



 
provided, however, that the aggregate principal amount available to be borrowed
against Eligible Inventory under this clause (B) shall not exceed the percentage
(%), as outlined below, of the Obligations outstanding at any time;

 
Period
 
%
 
July 2009 through October 2009
    100 %
November 2009
    70 %
December 2009 through March 2010
    60 %

 

         
Thereafter
 
%
 
December through June
    50 %
July through November
    70 %


minus
 
            (b)           the sum of:


 
(i)
such reserves as Lender may establish from time to time in its discretion, plus



 
(ii)
the amount available to be drawn under, plus the amount of any unreimbursed
draws with respect to, any letters of credit or acceptances which have been
issued, created or guaranteed by Lender or any Affiliate of Lender for
Borrower’s account.



(d)             Item 8 of the Schedule of the Agreement is amended by deleting
the item in its entirety and inserting the following in lieu thereof:


“8.             Interest
Margin:                                           4.0%.”
 
                            (e)              Item 10(a) of the Schedule of the
Agreement is amended by deleting the item in its entirety and inserting the
following in lieu thereof:


 
 “a.
In consideration of the maintenance of Lender’s commitment hereunder, Borrower
will pay Lender a fee at the rate of one-half of one percent (0.50%) per annum
on the daily average unused portion of Lender’s commitment to make loans or
advances hereunder, payable monthly in arrears on the first day of each calendar
month, beginning on August 1, 2009 and on the first day of each month
thereafter.”



                            (f)              Item 10(b) of the Schedule of the
Agreement is amended by deleting the item in its entirety and inserting the
following in lieu thereof:
 
Waiver and Amendment - Aerogrow International

--------------------------------------------------------------------------------



 
 
“b.
Borrower agrees to pay to Lender a facility fee of one percent (1.0%) of the
total Maximum Loan Amount upon each anniversary date of the Loan Agreement.”



            (g)              Item 10 of the Schedule of the Agreement is amended
by adding the following subsection:
 
“e.              Borrower agrees to pay to Lender a success fee of $30,000, due
and payable on April 30, 2010.”
 
(h)              Items 21(a), 21(b) and 21(c) of the Schedule of the Agreement
are amended by deleting the items in their entirety and inserting the following
in lieu thereof:


 
“(a)
Beginning with the month ending September 30, 2009 and for each month
thereafter, Borrower shall maintain, as of the last day of each month a ratio of
Borrower’s (i) net income (excluding extraordinary gains) before provision for
interest expense, taxes, depreciation and amortization, to (ii) interest
expense, plus payments or principal actually made or scheduled to be made with
respect to indebtedness (other than scheduled but unpaid payments on
Subordinated Debt and principal payments on revolving loans under this
Agreement), plus payments with respect to capitalized leases, plus taxes, plus
dividends and distributions, plus unfinanced capital expenditures, of at least
1.0 to 1.  Such ratio shall be measured as of the last day of each calendar
month (A) with respect to each calendar month-end beginning with the September
30, 2009 month-end through and including the August 31, 2010 month-end, for the
period from September 1, 2009 through the calendar month most recently ended,
and (B) with respect to any calendar month ending on or after September 30,
2010, for the twelve-month period most recently ended.



 
  (b)
As of July 31, 2009, Borrower shall have a Tangible Net Worth, plus outstanding
principal balance of Subordinated Debt, of at least $250,000.  As of October 31,
2009, Borrower shall have a Tangible Net Worth, plus outstanding principal
balance of Subordinated Debt, of at least $0.  As of November 30, 2009, Borrower
shall have a Tangible Net Worth, plus outstanding principal balance of
Subordinated Debt, of at least $500,000.  From December 31, 2009 through March
31, 2010, Borrower shall maintain at all times a Tangible Net Worth, plus
outstanding principal balance of Subordinated Debt, of at least
$2,250,000.  Beginning on April 1, 2010 and at all times thereafter, Borrower
shall maintain a Tangible Net Worth, plus outstanding principal balance of
Subordinated Debt, of at least $3,000,000.  As used herein, “Tangible Net Worth”
means, as of any date, the total assets of Borrower plus Subordinated Debt minus
the total liabilities (excluding Subordinated Debt) of Borrower calculated in
conformity with GAAP, less all amounts due from Borrower’s Affiliates and the
amount of all intangible items reflected therein, including all unamortized debt
discount and expense, unamortized research and development expense, unamortized
deferred charges, goodwill, intellectual property, unamortized excess cost of
investments in subsidiaries over equity at dates of acquisition, and all similar
items which should properly be treated as intangibles in accordance with GAAP.



 
  (c)
Beginning April 1, 2010, and thereafter, Borrower shall maintain an Indebtedness
to Tangible Net Worth ratio of less than or equal to 3.0:1.”



3.           Waiver.  Subject to Borrower’s compliance with the terms of this
Amendment (including but not limited to Section 4 below), Lender hereby waives
the Existing Defaults.  This is a limited waiver and shall not be deemed to
constitute a waiver of any other Defaults or any future breach of the Agreement.


                4.           Conditions.  The effectiveness of this Amendment is
subject to the following conditions precedent (unless specifically waived in
writing by Lender):


(a)           Borrower shall have executed and delivered such other documents
and instruments as Lender may require;


(b)          All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel;


(c)           No Default, other than the Existing Defaults, shall have occurred
and be continuing;


(d)   On or before the Effective Date of this Amendment, Borrower shall have
successfully completed the raising of $3.2 million in additional cash equity and
shall have successfully converted $2.3 million in debt, accounts payable, and
other unsecured obligations into preferred stock, and $1.3 million in trade
payables into notes payable;


(e)           Borrower shall have paid Lender a documentation fee of $2,500.00;
and


(f)           There shall have occurred no material adverse change in the
business, operations, financial condition, profits or prospects of Borrower, or
in the Collateral.


5.           Representations and Warranties of Borrower.  Borrower represents
and warrants that (a) no Default exists under the Agreement, other than the
Existing Defaults; (b) the representations and warranties of Borrower contained
in the Agreement were true and correct in all material respects when made and
continue to be true and correct in all material respects on the date hereof with
the exception of Section 4(a)(vi) of the Loan Agreement, which is hereby
qualified by Borrower’s disclosure of the existence of an adversarial proceeding
in bankruptcy court with Linens ‘N Things regarding a claim of preferential
payment; (c) the execution, delivery and performance by Borrower of
this Amendment and the consummation of the transactions contemplated hereby are
within the corporate power of Borrower and have been duly authorized by all
necessary corporate action on the part of Borrower, do not require any approval
or consent, or filing with, any governmental agency or authority, do not violate
any provisions of any law, rule or regulation or any provision of any order,
writ, judgment, injunction, decree, determination or award presently in effect
in which Borrower is named or any provision of the charter documents of Borrower
and do not result in a breach of or constitute a default under any agreement or
instrument to which Borrower is a party or by which it or any of its properties
are bound; (d) this Amendment constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms; (e) all payroll taxes required to be withheld from the wages of
Borrower's employees have been paid or deposited when due; (f) it is entering
into this Amendment freely and voluntarily with the advice of legal counsel of
its own choosing; and (g) it has freely and voluntarily agreed to the releases,
waivers and undertakings set forth in this Amendment.
 
Waiver and Amendment - Aerogrow International

--------------------------------------------------------------------------------


 
6.            Reaffirmation of Obligations.  Borrower hereby ratifies and
reaffirms the Agreement and all of its obligations and liabilities
thereunder.  The Guarantor hereby ratifies and reaffirms the validity, legality
and enforceability of the Guaranty and agrees that such Guaranty is and shall
remain in full force and in effect until the earlier to occur of all the
Obligations being paid in full, or the Guaranty being terminated or released in
accordance with its terms. Borrower and the Guarantor acknowledge and agree that
all terms and provisions, covenants and conditions of the Agreement shall be and
remain in full force and effect and constitute the legal, valid, binding and
enforceable obligations of Borrower and Guarantor that are parties thereto in
accordance with their respective terms as of the date hereof. Although Guarantor
has been informed of the matters set forth herein and has acknowledged and
agreed to same, Guarantor understands that Lender has no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgment or
agreement to future amendments or waivers, and nothing herein shall create such
a duty.  Borrower shall pay to Lender all costs and expenses, including legal
fees, incurred by Lender in connection with preparation, negotiation and closing
of this Amendment.


7.             Ratification.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions of
the Agreement, and shall not be deemed to be a consent to the modification or
waiver of any other term or condition of the Agreement.  Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Agreement are ratified and confirmed and shall continue in full force and
effect.


8.             No Novation, etc.  This Amendment is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Agreement, as amended hereby, and the Agreement shall remain in full force and
effect.  Notwithstanding any prior mutual temporary disregard of any of the
terms of any of the Agreement, the parties agree that the terms of each of
the Agreement shall be strictly adhered to on and after the date hereof, except
as expressly modified by this Amendment.


9.             Release of Claims.  To induce Lender to enter into this
Amendment, each Obligor hereby releases, acquits and forever discharges Lender,
and Lender's officers, directors, agents, employees, successors and assigns,
from all liabilities, claims, demands, actions or causes of action of any kind
(if any there be), whether absolute or contingent, due or to become due,
disputed or undisputed, liquidated or unliquidated, at law or in equity, or
known or unknown, that any one or more of them now have or ever have had against
Lender up to and including the date of this Amendment, whether arising under or
in connection with the Agreement or otherwise.


10.           Waiver of Limitations Period.  Each Obligor hereby waives the
benefit of any statute of limitations that might otherwise bar the recovery of
any of the Obligations from any one or more of them.


11.           Non-Waiver of Default.  Neither this Amendment, Lender’s
forbearance hereunder nor Lender's continued making of loans or other extensions
of credit at any time extended to Borrower in accordance with the Agreement
shall be deemed a waiver of or consent to any Default, other than the Existing
Defaults.  Obligors agree that any such Default shall not be deemed to have been
waived, released or cured by virtue of advances, loans or other extensions of
credit at any time extended to Borrower, Lender's agreement to forbear pursuant
to the terms of this Amendment, or the execution of this Amendment.


12.           Relationship of Parties; No Third Party Beneficiaries.  Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between Borrower and Lender, nor is this Amendment intended to
change or affect in any way the relationship between Lender and Guarantors to
one other than a debtor-creditor relationship.  This Amendment is not intended,
nor shall it be construed, to create a partnership or joint venture relationship
between or among any of the parties hereto.  No Person other than a party hereto
is intended to be a beneficiary hereof and no Person other than a party hereto
shall be authorized to rely upon or enforce the contents of this Amendment.


 13.          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


                14.           References.  Any reference to the Agreement
contained in any document, instrument or agreement executed in connection with
the Agreement, shall be deemed to be a reference to the Agreement as modified by
this Amendment.


                15.           Counterparts.  This Amendment may be executed in
one or more counterparts, each of which shall constitute an original, but all of
which taken together shall be one and the same instrument.


16.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, heirs and personal representatives.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.
 
FCC, LLC dba First Capital
AEROGROW INTERNATIONAL, INC.
   
By: /s/Lee E. Elmore                                      
By:  /s/Jervis B. Perkins                                       
Lee E. Elmore, Senior Vice President
 Jervis B. Perkins, Chief Executive Officer





Waiver and Amendment - Aerogrow International

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR




The undersigned Guarantor acknowledges the foregoing Waiver and Third Amendment
to Loan and Security Agreement and agrees that its Guaranty in favor of Lender
dated _____________, 2009, remains in full force and effect, subject to no right
of offset, claim or counterclaim.
 


GUARANTOR
 /s/ Jack J. Walker                                 (L.S.)
Jack J. Walker






[ADDITIONAL ACKNOWLEDGMENT AND AGREEMENT ON FOLLOWING PAGE]
 

 
Waiver and Amendment - Aerogrow International

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF VALIDITY GUARANTORS


The undersigned, Validity Guarantors in respect of the indebtedness of Borrower
to Lender, hereby (a) acknowledge receipt of the foregoing Waiver and Third
Amendment to Loan and Security Agreement; (b) consent to the terms and execution
thereof; (c) acknowledge that the Obligations of Borrower under the Loan
Agreement may have increased; (d) reaffirms their obligations to Lender pursuant
to the terms of the Validity Agreement to which they are a party; and
(e) acknowledge that Lender may amend, restate, extend, renew or otherwise
modify the Loan Agreement and any indebtedness or agreement of Borrower, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under any Validity Agreement for all
of each Borrower’s present and future indebtedness to Lender.


VALIDITY GUARANTORS





By: /s/ Jervis B. Perkins                             
      Jervis B. Perkins




By:  /s/ H. MacGregor Clarke                     
     H. MacGregor Clarke


Waiver and Amendment - Aerogrow International

--------------------------------------------------------------------------------







 